Citation Nr: 0940516	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).                


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to May 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Philadelphia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
April 30, 2001.  An evaluation of 100 percent was assigned 
due to hospitalization over 21 days from October 31, 2003.  
An evaluation of 50 percent was assigned from December 1, 
2005.  In May 2008, the Veteran testified before a Decision 
Review Officer (DRO); a transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Throughout the appeal period, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas; it has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In this case, in a February 2004 pre-adjudication letter, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate a claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, a subsequent September 2006 notice letter 
accompanying the statement of the case informed the Veteran 
as to disability ratings and effective dates 

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's private and VA treatment records and exam reports.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.   
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Factual Background, Criteria, & Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected PTSD has been assigned a 50 
percent disability rating under the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130, Code 9411).  He 
essentially contends that a higher rating is warranted.

Under Code 9411, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In the instant case, the Board finds that the Veteran meets 
the criteria for a 70 percent disability rating under DC 
9411.  In conjunction with the current appeal, a June 2001 
letter from the Director of Bright Beginnings Counseling 
Center indicated that the Veteran suffered from symptoms of 
PTSD related to his military service.  

The Board recognizes that on March 2002 VA examination, 
Veteran reported that he turned to self-medication by alcohol 
to help him sleep at night.  He had trouble dealing with 
crowds and public places.  He preferred to live alone in a 
remote area.  He had hardly any friends.  The examiner noted 
that the Veteran was seasonally dressed.  He initially 
appeared nervous, restless, and somewhat guarded.  He showed 
signs of becoming easily excitable and irritable.  There was 
no increased psychomotor activity.  He showed some pressured 
speech.  There was no speech impediment or loosening of 
association of ideas.  He maintained hypervigilance and was 
constantly on guard.  It was difficult for him to sit back 
and relax.  There were no signs of delusional ideas.  His 
recollections and flashbacks about the war triggered anxiety.  
He denied visual or auditory hallucinations.   His affect was 
constricted.  His mood was somewhat low.  He showed attitude 
of easily being detached from others.  His capacity for 
impulse control seemed compromised.  He denied any suicidal 
or homicidal ideations.  He was oriented to time, place, and 
person.  He hardly enjoyed any leisure or social activities.  
He had some insight regarding his problems and his judgment 
was fair.  He was diagnosed with anxiety disorder with 
features of PTSD.  He was assigned a GAF score of 55.  His 
GAF over the past year was 60.  

Also, treatment records from Bath and Batavia VA Medical 
Centers (VAMC's) dated from February 2002 to June 2008, noted 
that the Veteran had no close friends, and that he liked 
being alone.  He reported that he had nightmares, memory 
problems, confusion, anxiety, fear, and problems with 
sleeping.  He was oriented to person, place, and time.  He 
had no auditory or visual hallucinations.  On a March 2005 
progress note, the Veteran reported that he had been 
preoccupied over a period of several years with feelings of 
discouragement and guilt, and a lack of initiative and 
behavioral apathy, low self-esteem, and frequently voiced 
futility and self-deprecatory comments.  It was noted that 
during periods of dejection, there might be tearfulness, 
suicidal ideation, a pessimistic outlook toward the future, 
social withdrawal, appetite problems, chronic fatigue, poor 
concentration, and marked loss of interest in pleasurable 
activities, and decreased effectiveness in fulfilling 
ordinary and routine tasks.  There was also evidence of a 
high level of anxiety, and a moderate to severe level of 
depression.  He reported being moderately bothered by 
repeated disturbing memories, thoughts, images and dreams of 
stressful military experiences, and that he would get very 
upset.  He had physical reactions such as trouble breathing, 
profuse perspiration and palpitations when reminded of 
painful events.  He tended to avoid thinking about or talking 
about military stressors and avoided certain activities or 
situations because they remained him of stressful military 
experiences.  He felt somewhat distant or cut off from other 
people and sometimes had the feeling that his future would 
somehow be cut short.  He reported being constantly on guard 
or hypervigilant, feeling persistently irritable and having 
frequent angry outbursts to minor provocation.  He also 
reported feeling jumpy and having exaggerated startle 
response to sudden noise, difficulty concentrating, and 
occasional trouble falling and staying asleep.  

The Veteran's diagnosis was PTSD and dysthemic disorder.  He 
was assigned a GAF score of 41.  He was hospitalized from 
March 21, 2005 to March 25, 2005, and from August 8, 2005 to 
August 19, 2005, for his PTSD.  Subsequently, he entered the 
in-patient PTSD treatment program on October 31, 2005 due to 
exacerbation and for management of his PTSD symptoms.  The 
course of treatment consisted of individual sessions, psycho-
educational group modules, group therapy, social outings, and 
interaction with peers.  He was viewed to be motivated to 
manage his PTSD symptoms more effectively, and was active in 
all aspects of the program.  He was discharged on November 
23, 2005.  In November 2007, symptoms similar to that of the 
March 2005 progress note were reported and the Veteran was 
assigned a GAF score of 41-50. 

A May 2005 Williamsport Vet Center treatment summary letter 
covering the period from December 2004 to May 2005 noted that 
the Veteran reported having intrusive recollections of 
traumatic events and images.  His sleep was interrupted due 
to recurrent war-related nightmares.  Intrusive thoughts 
would happen during the daytime when a particular smell, 
sight or sound would trigger a memory.  He had emotional 
detachment from others, particularly his family.  He had no 
close friends.  He reported having irritability and anger 
outbursts.  He experienced survivor guilt, which added to his 
anger level.  

On June 2005 VA examination, the Veteran reported that 
lately, he became easily frustrated, excitable and agitated 
because he had no job, financial problems, and experienced 
low self-esteem.  He felt that he was a burden to his wife.  
He also reported that he had insomnia and was constantly 
hypervigilant and guarded.  He reported that he was unable to 
drink water because it reminded him of the smell of water in 
Vietnam and it would make him gag.  He indicated that he 
continued to have nightmares and bad dreams.  He slept with a 
.45 pistol under his pillow.  He remained very guarded and 
described his temper as being short.  

Since returning from Vietnam, the Veteran had at least 22 
jobs.  He walked out on 15 of the 22 jobs because he couldn't 
stand them anymore and he was fired from 7 of the 22 jobs.  
He was laid off from his job as a machine worker in September 
2004.  He had been married twice.  There were two children 
from the first marriage and one child from the second 
marriage.  He drank 2-8 beers a night to help him sleep.  
Occasionally, he drank vodka and whisky.  

On mental status examination, the Veteran appeared tense and 
restless.  His face was flushed, sullen, and subdued.  He 
remained guarded and was distrustful at times, constantly 
hypervigilant, easily excitable, and irritable.  During the 
interview, he showed some pressured speech at times when he 
couldn't recall what happened to him.  He was hyperactive and 
it was difficult for him to sit back and relax.  It was noted 
that some of his flashbacks triggered and elicited a lot of 
anger and anxiety, and made it difficult for him to interact 
with others.  Otherwise, he was in good touch with reality 
and showed no signs of delusional ideas or any thought 
disorder.  His capacity for emotional impulse control 
appeared to be somewhat impaired.  He displayed a short fuse, 
quick temper, and a propensity for acting out.  He had a low 
tolerance for frustration and anxiety.  Cognitive functioning 
examination revealed intact sensorium.  He often surveyed the 
surroundings and made security the number one issue.  He had 
a low tolerance for large crowds and loud noises.  He 
experienced low self-esteem and was susceptible to 
depression.  He had little insight regarding his problems.  
His judgment was considered marginally fair.  The diagnosis 
was PTSD, and the examiner assigned a GAF score of 50, 55 the 
past year.

A November 2005 decision from the Social Security 
Administration (SSA) revealed that the Veteran was awarded 
SSA disability benefits effective from September 2004 due to 
mood disorders (in which treatment records considered in the 
determination included a diagnosis of PTSD) and other 
unspecified arthropathies.

On February 2006 VA genitourinary examination, the Veteran 
reported that he had frequent nightmares and flashbacks. 

An October 2007 rating decision granted entitlement to a 
total disability rating based on individual unemployability 
(TDIU), effective October 2, 2003.  

At his May 2008 DRO hearing, the Veteran testified that he 
desired a 70 percent rating for PTSD.  He primarily reported 
where he received treatment for PTSD.  

A July 2008 Williamsport Vet Center treatment summary letter 
covering the period from May 2005 to July 2008, noted that 
the Veteran had chronic sleep problems and needed medication 
to get a better quality of rest.  He cited irritability, 
hypervigilance, anger, and feelings of mistrust and feelings 
of being on guard.  The arousal symptoms fluctuated but they 
never disappeared completely.  

A statement from the Veteran's spouse reported that the 
Veteran had PTSD. 

On August 2008 VA examination, it was noted that there were 
not one or more hospitalizations for a mental disorder.  It 
was noted that the Veteran had been married three times.  The 
Veteran had limited social relationships.  He socialized only 
with family and members of his PTSD group.  His neighbors 
were intimidated by him and they stayed away.  He had a 
history of pulling out a shot-gun on people.  There was no 
history of suicide attempts, violence, or assaultiveness.  He 
was clean, neatly groomed, and appropriately and casually 
dressed.  His psychomotor activity was restless.  His speech 
was unremarkable.  He was cooperative towards the examiner.  
His affect was flat.  His mood was anxious, depressed, and 
labile.  His attention was intact and he was oriented to 
person, time, and place.  His thought process and content was 
unremarkable.  His remote and recent memory was intact.  
There was a mild impairment with his immediate memory.  There 
were no delusions or hallucinations.  His judgment was 
intact.  He understood that he had a problem.  He had 
difficulty falling asleep.  He slept well for the first four 
hours.  He took medication at night to help him sleep.  

The examiner noted that the Veteran engaged in inappropriate, 
obsessive, and ritualistic behavior and had panic attacks.  
The Veteran reported that if he couldn't find what he was 
looking for a panic attack could last for several hours and 
interrupted his daily activities.  The examiner noted that 
the Veteran had homicidal and suicidal thoughts and poor 
impulse control.  There was no problem with activities of 
daily living and he was able to maintain minimum personal 
hygiene.  He had recurrent and intrusive distressing 
recollections and dreams of the stressor event.  He engaged 
in efforts to avoid thoughts, feelings, or conversations 
associated with the trauma.  He took efforts to avoid 
activities, places, or people that aroused recollections of 
the trauma.  There was a markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect (e.g., he was unable to have loving feelings), sense 
of foreshortened future (e.g., he did not expect to have a 
career, marriage, children, or a normal life span.)   He had 
irritability or outbursts of anger, hypervigilance, and an 
exaggerated startle response.  He had a decreased motivation 
to do things and a structured routine that needed to be 
followed.  He did not trust others and did not get close to 
others.  He retired in late 2003 due to psychiatric problems.  
He was assigned a GAF score of 50.  

The Board recognizes that the Veteran's GAF scores have 
ranged from 41 to 60 indicating that he had anywhere from 
moderate to severe symptoms, or moderate difficulty or 
serious impairment in social or occupational functioning.  
However, the Board notes that GAF scores are only one 
indication of the severity of a given service-connected 
mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also Carpenter, supra.  After assessing the totality of 
the evidence, and taking into consideration the additional 
impairment from this disability as reflected by the history 
reported, subjective reports, and clinical findings the Board 
finds that the Veteran's symptoms more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas.  Overall, the Veteran has had a history of homicidal 
and suicidal ideations, multiple hospitalizations, difficulty 
in adapting to work or worklike settings, and anger and 
anxiety that made it difficult or impossible for him to 
interact with others.  There have been subjective reports of 
experiencing panic attacks that could last for several hours 
and interfere with daily activities.  Also, clinical findings 
are reflective of inappropriate, obsessive, and ritualistic 
behavior; poor impulse control with irritability and a 
propensity for acting out; constant hypervigilance; a high 
level of anxiety; and a moderate to severe level of 
depression.  Furthermore, on June 2008 VA examination, the 
examiner specifically finds that the Veteran has a markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, restricted range of affect (e.g., he was unable to 
have loving feelings), and a sense of foreshortened future 
(e.g., he did not expect to have a career, marriage, 
children, or a normal life span.)  He has a decreased 
motivation to do things and a structured routine that needs 
to be followed.  For these reasons, the Board finds that the 
criteria for a 70 percent rating for service-connected PTSD 
are met for the period of increased rating claim from April 
30, 2001.  38 C.F.R. § 4.130, DC9411.  The Board notes that a 
temporary evaluation of 100 percent has been assigned from 
October 31, 2005 to November 30, 2005 due to hospitalization 
over 21 days and that rating period is not before the Board.

Based on the above evidence, the Board finds that a 
disability rating in excess of 70 percent is not warranted 
for any period of increased rating claim.  As noted above, 
the maximum rating of 100 percent requires total occupational 
and social impairment.  VA treatment records and examinations 
show no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, inability to maintain personal hygiene, 
disorientation to time or place, or memory loss for names of 
own relatives, own occupation, or own name.  Thus, for all 
the foregoing reasons, the Board finds that a 70 percent, but 
no higher, rating for PTSD, is warranted.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular 
schedular rating criteria specifically contemplate the 
Veteran's complaints or clinical findings that include 
suicidal ideation and hospitalization.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, supra.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question (with the exception of 
the hospitalization period from October to November 2005 for 
which a 100 percent rating has been assigned).


ORDER

An increased disability rating of 70 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


